Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventor: Jeff Selano				:
Patent No. 8,453,624				:
Issue Date: June 4, 2013			:		Decision on Petition
Application No. 13/095,946			:		
Filing Date: April 28, 2011			:
Attorney Docket No. JS10.1			:


This is a decision on the petition under 37 C.F.R. § 1.378(b) filed June 11, 2020, which requests acceptance of an unintentionally delayed payment of a maintenance fee for the patent.

The petition is GRANTED.

The petition satisfies the requirements set forth in 37 C.F.R. § 1.378(b) in so far as the petition includes $400 for the 3.5 year maintenance fee, the required petition fee of $500, and the required statement of unintentional delay.  Therefore, the 3.5 year maintenance fee is accepted and the patent is hereby reinstated as of the mail date of this decision. 

Applicant may wish to note the last date the 7.5 year maintenance fee can be timely paid with a surcharge is June 4, 2021.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions